The following opinion was filed April 7, 1937:
PeR Curiam
(on motion for rehearing). The defendant Van Ermine moves for a rehearing and calls to our attention the fact that sec. 102.1S, Stats., provides that the-Industrial Commission “may adopt its own rules of procedure and may change the same from time to time.”
The power of the Industrial Commission to prescribe its procedure does not give it power by any rule of procedure it may adopt to amend the statute relating to the time within which a claim must be filed. No doubt the commission under this provision of the statute may make such rules of procedure as are necessary for the orderly conduct of the business that is properly before it. These rules cannot operate to enlarge the time within which claims must be filed nor change the manner in which parties are to be brought before the commission. Motion denied without costs.